DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 1/26/2022 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2. 	No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS 
Claim Rejections- 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11, 13, 20, 30-31, 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Hariri et al. (US 2004/0048796).
Hariri et al. (US 2004/0048796) (hereinafter Hariri et al.) disclose methods for forming a placental tissue grafts that have at least two layers of biofabric wherein the biofabric contains amnion (abstract, claim 1 and para 0020-0021). Hariri et al. discloses that in alternative embodiments the collagen biofabric comprises dehydrated chorionic membrane and that it is expected that a collagen biofabric containing chorionic membrane will have comparable properties as that of the collagen biofabric containing amniotic membrane (para 0055 and 0112).  Hariri discloses that it is expected that the methods described apply to making the chorionic membrane. Hariri et al. disclose that the amniotic membrane layers are cross-linked to each other to form an amniotic membrane laminate and that any cross-linking reagent and method known to one skilled in the art is within the scope of the invention (para 0022 and 0117). Hariri et al. disclose the issue grafts for wound healing (abstract, para 0012, 0027-0028, 0044, 0067, 0128, 0136, 0138-0139, 0142-0144, 0147-0148, 0155, and claims 72-75).  Hariri does not explicitly disclose the layers of chorion are cross-linked however, Hariri disclose that the methods of making the chorionic membrane are such as those disclosed for making the amniotic membrane. Hariri et al. discloses that the membranes are dehydrated (para 0013-0014, 0018, 0038, 0049, 0055-0056, 0107, 0122, and claim 2). The biofabric is suitable as a dural substitute and for dural repair  (para 0027 and 0155). Hariri et al. disclose the biofabric may be populated with cells that include fibroblastoid cells (para 0068). 
Hariri does not explicitly teach the order in which the membrane is cross-linked (i.e., first dehydrated then cross-linked) however, absent any evidence of criticality, it would have been obvious to reverse the order of method steps. See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). The abstract of Hariri disclose “the present invention relates to collagenous membranes produced from amnion, herein referred to as a collagen biofabric. The collagen biofabric of the invention has the structural integrity of the native non-treated amniotic membrane, i.e., the native tertiary and quaternary structure. The present invention provides a method for preparing a collagen biofabric from a placental membrane, preferably a human placental membrane having a chorionic and amniotic membrane, by decellularizing the amniotic membrane. In a preferred embodiment, the amniotic membrane is completely decellularized. The collagen biofabric of the invention has numerous utilities in the medical and surgical field including for example, blood vessel repair, construction and replacement of a blood vessel, tendon and ligament replacement, wound-dressing, surgical grafts, ophthalmic uses, sutures, and others. The benefits of the biofabric are, in part, due to its physical properties such as biomechanical strength, flexibility, suturability, and low immunogenicity, particularly when derived from human placenta”. In other words, the preferred embodiments teach complete decellularization however, it is not required to be completely decellularized as this is explicitly taught as preferred embodiment but does not present a teaching away of other embodiments that are partially or not completely decellularized. 


5.	Claims 11, 15-17, 38, 39 and 43 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hariri et al. (US 2004/0048796) as applied to claims 11, 13, 20, 30-31, 34-35 above, and further in view of Bogdansky et al. (US 2011/0129520).
	Hariri et al. has been discussed supra and does not disclose application to spinal dura. 
	Bogdansky et al. (US 2011/0129520) (hereinafter Bogdansky et al.) disclose treating spinal dura following spinal surgery with graft composited of amnion and that one advantage of the wound dressings is that anti-adhesion barrier is provided which can be used to prevent adhesions following surgery, specifically back surgery. Bogdansky et al. discloses applying amnion to the dura following spinal surgery and that it is preferable to place the maternal side of the amnion upon the dura to prevent or minimize scar fibrosis. The procedure includes laminectomy (para 0034 and Example 1). It would have been prima facie obvious to one of ordinary skill in the art to apply the tissue graft of Hariri et al. for reducing scar formation near the spine after a surgical procedure. One would have been motivated to do so to prevent or minimize scar fibrosis. 

6.	Claims 11, 15, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hariri et al. (US 2004/0048796)  and Bogdansky et al. (US 2011/0129520) as applied to claims 11, 15-17, 38, 39 and 43  above, and further in view of Samaniego et al. (US 2012/0083900).
	Hariri et al. and Bogdansky et al. have been discussed supra and do not disclose the surgical procedure is anterior lumber interbody fusion. 
	Samaniego et al. (US 2012/0083900) (hereinafter Samaniego et al.) disclose dressings can be used in spinal treatments including laminectomies, anterior lumbar fusion procedures (para 0004). The anti-adhesion wound dressing are made from amnion tissue (abstract). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to apply the tissue graft of Hariri et al. after a surgical procedure as disclosed by Bogdansky and Samaniego et al. for the purposes of minimizing scar formulation and providing an anti-adhesion wound dressing. 


7.	Claims 11, 13, 32 , 34, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hariri et al. (US 2004/0048796) as applied to claims 11, 13, 20, 30-31, 34-35 above, and further in view of Daniel (US 2008/0046095).
Hariri et al. has been discussed supra and disclose amnion and chorion but not specifically together. It is the position of the examiner, in light of the fact Hariri et al. discloses that the chorion is expected to have the comparable properties as the amnion laminate, that  the skilled artisan to be motivated to use both. 
Daniel (US 2008/0046095) (hereinafter Daniel) disclose mounting one or more additional layers of chorion tissue or amniotic layer onto the drying fixture prior to dehydration to create a plurality of laminated placenta membrane tissue grafts having a thickness and strength greater than a single layer of placental membrane tissue grafts (para 0021 and 0024). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to have the placenta membrane include a plurality of amnion and chorion. One would have been motivated to do so to have a thickness and strength that is greater than a single layer of placental membrane tissue grafts. 

8.	Claims 11, 15, 40,  42 and 46  are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hariri et al. (US 2004/0048796)  and Bogdansky et al. (US 2011/0129520) as applied to claims 11, 15-17, 38, 39 and 43  above, and further in view of Daniel (US 2008/0046095).
Hariri et al. and  Bogdansky have been discussed supra and disclose amnion and chorion but not specifically together. It is the position of the examiner, in light of the fact Hariri et al. discloses that the chorion is expected to have the same properties as the amnion laminate, that  the skilled artisan to be motivated to use both. 
Daniel (US 2008/0046095) (hereinafter Daniel) disclose mounting one or more additional layers of chorion tissue or amniotic layer onto the drying fixture prior to dehydration to create a plurality of laminated placenta membrane tissue grafts having a thickness and strength greater than a single layer of placental membrane tissue grafts (para 0021 and 0024). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to have the placenta membrane include a plurality of amnion and chorion. One would have been motivated to do so to have a thickness and strength that is greater than a single layer of placental membrane tissue grafts. 

9.	 Claims 11, 13, 36 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hariri et al. (US 2004/0048796) as applied to claims 11, 13, 20, 30-31, 34-35 and further in view of Noff (US 2002/0019516).
	Hariri et al. has been discussed supra and disclose any cross-linking reagent and method known to one skilled in the art is within the scope of the invention. 
	Noff (US 2002/0019516) (hereinafter Noff) discloses a  crosslinking agent for collagen that comprises a sugar (para 0013). Sugars include ribose (para 0032). It would have been prima facie obvious to one or ordinary skill in the art at the time the invention was filed to cross link using sugars. One would have been motivated to do so because the sugar would be expected to cross-link the collagen in the amnion disclosed by Hariri and such agents are suitable cross linking agents for use as Hariri discloses any suitable cross linking agent known in the art can be used. 


10.	Claims 11, 15, 44 and 45  are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hariri et al. (US 2004/0048796)  and Bogdansky et al. (US 2011/0129520) as applied to claims 11, 15-17, 38, 39 and 43  above, and further in view of Noff (US 2002/0019516).
Hariri et al. and Bogdansky have  been discussed supra and disclose any  cross-linking reagent and method known to one skilled in the art is within the scope of the invention. 
	Noff (US 2002/0019516) (hereinafter Noff) discloses a  crosslinking agent for collagen that comprises a sugar (para 0013). Sugars include ribose (para 0032). It would have been prima facie obvious to one or ordinary skill in the art at the time the invention was filed to cross link using sugars. One would have been motivated to do so because the sugar would be expected to cross-link the collagen in the amnion disclosed by Hariri and such agents are suitable cross linking agents for use as Hariri discloses any suitable cross linking agent known in the art can be used. 

RESPONSE TO ARGUMENTS
11.	Applicants argue that Hariri et al. does not teach a graft that comprises a fibroblast layer. Hariri teaches decellularization of the amnion and chorion membrane. Applicants state in the abstract in a preferred embodiment, the ammonitic membrane is completely decellularized. 
In response, the Examiner respectfully submits that Hariri disclose partial decellularization but even if it is considered to be fully decellularized, Harari discloses a biofabric containing amnion and  that the biofabric may be populated with cells that include fibroblastoid cells (para 0068). The instant claims require at least one amnion layer comprising a fibroblast cell layer and Hariri discloses the biofabric (which is made of at least one layer of amnion) may include fibroblastoid (i.e., fibroblast) cells (para 0068 and 0157). 
	Applicants argue that Hariri does not teach tissue retaining the fibroblast cellular layer. In response, the Examiner respectfully submits the instant claims do not require this feature. It is not seen where in specification where it is recited as “retained” especially in light that the instant specification can be decontaminated using detergent such as Triton X-100 and  Harari et al. disclose decellularization of the amniotic membrane comprise use of a detergent containing solution and detergents can be triton X-100. 



CONCLUSION 
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 

CORRESPONDENCE
13.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/   
Primary Examiner, At Unit 1615